*100The opinion of the Court was delivered by
Gibson, C. J.
It is one of the canons of evidence, that testimony be given under the sanction of an oath; so that if the fact attempted to be proved were competent, it could not be proved by the certificate of an officer whose business it is to certify records and not facts. If the evidence of a constable’s election be matter of record, as perhaps it is, the fact can be established but by producing the record' — at the very least, by testimony that he acted as such. But the fact was not competent. Except in the case of a party charged with an of-fence, whose case is in this respect peculiar, an impeachment of general character can be answered but by evidence of general character, and not of particular facts. But character from being chosen for an office, is. inferential, and the quality and degree of it is dependent on the nature of the office; for it cannot be supposed that the choice of a public printer, for instance, whose duties are mechanical, would be so much determined by the character of the individual for veracity, as would the choice of a church warden. Even in cases where moral and religious observances are especially insisted on, all that can be said is that the electors would probably withhold their suffrages from a candidate notoriously destitute of them. But such a conclusion is no more than the remote, and by no means necessary inference of a fact from a fact, which in the case of the printer might be .without any foundation whatever. There cannot however be one rule for the printer and another for the church warden ; and evén were they distinguishable in principle, intermediate cases involving various shades of moral fitness would arise, to which a rule adapted tp either of them could not. be applied. Presumptions from circumstances such as those, are too indeterminate for legal adjudication. General character however results from the voice of the neighbourhood, not of electors happening to be present at an election, who are but a small part of the inhabitants of either sex whose opinions enter into the general estimate of individual conduct and behaviour. Except in answer to a question on cross-examination, a witness to character is not permitted to give the report he has heard from particular individuals; nor would he be allowed to state the separate opinion of each elector whose name should be found on the inspector’s list, for that would not be to give general character, but the elements of which it is composed: and what more is indicated by the result of the polls? He must speak to the tone of the neighbourhood, which is certainly not indicated by the event of an election; else a failure to be chosen would fasten on the unsuccessful candidate an imputation of moral dereliction which would be competent to discredit him in a court of justice — a consequence that will not seriously be attributed to it. On all these grounds the evidence was inadmissible.
Judgment reversed, and a venire de novo awarded.